 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (800) 375-5956

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Sandra Williams,                                         Case No. 2:18-cv-02248-EFB
11
            Plaintiff,                                        Stipulation of Extension of Time for Plaintiff to
12                                                            file brief in support of Motion for Summary
     vs.                                                      Judgment; [Proposed] Order
13
     Nancy A. Berryhill, Commissioner of Social
14   Security,

15          Defendant.

16
            Plaintiff, by and through her attorney of record, and Defendant, by and through her attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 60-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19

20          1.      Plaintiff’s counsel is a sole practitioner and has other cases with impending deadlines.
21                  She has no one else to whom she can delegate the work. She needs additional time to
22                  complete the brief.
23          2.      Plaintiff’s counsel has emailed Sharon Lahey, Esq., defendant’s counsel. Ms. Lahey has
24                  indicated that she is agreeable to a 60- day extension of time for counsel to prepare her
25                  brief.
26          3.      Should the request be granted, Plaintiff’s brief motion for summary judgment will be due
27                  on July 29, 2019, Defendant’s reply brief cross-motion for summary judgment on
28                  September 12, 2019, and Plaintiff’s optional response brief on October 3, 2019.
            Case No. 2:18-cv-02248-EFB               1
            STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
                                    FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
 1

 2                                                  Respectfully submitted,

 3   Dated: May 23, 2019                            /s/ Geri N. Kahn
                                                    GERI N. KAHN
 4                                                  Attorney for Plaintiff
 5

 6

 7   Dated: May 23, 2019                            /s/ Sharon Lahey
                                                    SHARON LAHEY
 8                                                  Special Assistant United States Attorney
                                                    (*By email authorization on May 23, 2019)
 9
           ORDER
10
           Pursuant to stipulation and good cause appearing, IT IS SO ORDERED.
11

12   Dated: May 28, 2019.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case No. 2:18-cv-02248-EFB               2
           STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
                                   FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
